DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 12, 13 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoggan (US 5,775,676).
As to claim 1, Hoggan discloses a winged slat for a chain link fence, which comprises: 
a body 20 with a first side and a second side; and 
a pair of generally non-coplanar, bifurcate fins 24,26 joined to each other at a vertex and longitudinally disposed adjacent one of the first and second sides of the body (Figures 1-3).  
As to claim 2, Hoggan discloses a winged slat wherein the vertex is located adjacent to the body 20 (Figures 1-3).  
As to claim 6, Hoggan discloses a winged slat wherein the body 20 is generally rectangular, with a front, back, first side , and second side (Figures 1-3).
As to claim 7, Hoggan discloses a winged slat for a chain link fence, which comprises: 
a generally rectangular body 20, with a front, back, first side, and second side; and 
24,26 joined to each other at a vertex and longitudinally disposed adjacent one of the first and second sides of the body (Figures 1-3).  
As to claim 8, Hoggan discloses a winged slat wherein the vertex is located adjacent to the generally rectangular body 20 (Figures 1-3).  
As to claim 12, Hoggan discloses a dual-winged slat for a chain link fence, which comprises: 
a generally rectangular body 20, with a front, back, first side, and second side; 
a first pair of generally non-coplanar, bifurcate fins 24,26 joined to each other at a first vertex and longitudinally disposed adjacent the first side of the generally rectangular body; and
 a second pair of generally non-coplanar, bifurcate fins 30,32 joined to each other at a second vertex and longitudinally disposed adjacent the second side of the generally rectangular body (Figures 1-3).  
As to claim 13, Hoggan discloses a dual-winged slat wherein the first and second vertices are located adjacent to the generally rectangular body 20 (Figures 1-3).
As to claim 17, Hoggan discloses a dual-winged slat for a chain link fence, which comprises: 
a generally rectangular body 20, with a front 36, back 34, first side 38, and second side 40; 
a first pair of fins 24,26 longitudinally disposed adjacent the first side and front of the generally rectangular body; 
30,32 longitudinally disposed adjacent the second side and back of the generally rectangular body; and 
the first pair and second pair of fins asymmetrically positioned on the generally rectangular body (Figures 1-3).  
As to claim 18, Hoggan discloses a dual-winged slat wherein each pair of fins 24,26,30,32 have a first fin 26,32 generally parallel to a plane generally containing one of the front and rear faces, and a second fin 24,30 generally angled in a transverse plane of the generally rectangular body 20 (Figures 1-3).
As to claim 19, Hoggan discloses a dual-winged slat wherein each pair of fins 24,26,30,32 consist of a first fin 26,32 generally parallel to a plane generally containing one of the front and rear faces, and a second fin 24,30 generally angled in a transverse plane of the generally rectangular body 20 (Figures 1-3).  
As to claim 20, Hoggan discloses a dual-winged slat wherein the first pair of fins 24,26 are attached to the generally rectangular body 20 at substantially the same location (Figures 1-3).  
As to claim 21, Hoggan discloses a dual-winged slat wherein the second pair of fins 30,32 are attached to the generally rectangular body 20 at substantially the same location (Figures 1-3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Colliander (US 6,966,577) in view of Kohls (US 2011/0240940).
As to claim 1, Colliander discloses a winged slat for a chain link fence, which comprises: 
a body 510 with a first side and a second side; and 
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow]
    PNG
    media_image1.png
    207
    190
    media_image1.png
    Greyscale
a pair of generally non coplanar, bifurcate fins A,B joined to each other at a vertex C and longitudinally disposed adjacent one of the first and second sides of the body (Figure 7 reprinted below with annotations).

Assuming arguendo that the junction between opposing angled fins A,B fail to define a vertex therebetween due to the curved shape of the fins, Kohls teaches a winged slat wherein angled fins 42,44 are either curved or straight; both curved and straight fins securely retaining the slat within a chain link fence (Figures 2-6; paragraph [0025]).
Inasmuch as the references disclose curved fins and straight fins as art recognized structural and functional equivalents for securely retaining a slat within a In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
As to claim 2, Colliander discloses a winged slat wherein the vertex C is located adjacent to the body 510 (Figure 7).  
As to claim 3, Colliander discloses a winged slat wherein the pair of generally non coplanar, bifurcate fins A,B have distal ends that extend away from the body 510 (Figure 7).  
As to claim 4, Colliander discloses a winged slat wherein the vertex C is located between the body and distal fin ends.  
As to claim 5, Colliander discloses a winged slat wherein the vertex C is located on the body 510 (Figure 7).  
As to claim 6, Colliander discloses a winged slat wherein the body 510 is generally rectangular, with a front, back, first side, and second side (Figure 7).
As to claim 7, Colliander discloses a winged slat for a chain link fence, which comprises: 
a generally rectangular body 510, with a front, back, first side, and second side; and 
a pair of generally non coplanar, bifurcate fins A,B joined to each other at a vertex C and longitudinally disposed adjacent one of the first and second sides of the body (Figure 7).  
Assuming arguendo that the junction between opposing angled fins A,B fail to define a vertex therebetween due to the curved shape of the fins, Kohls teaches a 42,44 are either curved or straight; both curved and straight fins securely retaining the slat within a chain link fence (Figures 2-6; paragraph [0025]).
Inasmuch as the references disclose curved fins and straight fins as art recognized structural and functional equivalents for securely retaining a slat within a chain link fence, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
As to claim 8, Colliander discloses a winged slat wherein the vertex C is located adjacent to the generally rectangular body 510 (Figure 7).  
As to claim 9, Colliander discloses a winged slat wherein the pair of generally non coplanar, bifurcate fins A,B have distal ends extending away from the generally rectangular body 510 (Figure 7).  
As to claim 10, Colliander discloses a winged slat wherein the vertex C is located between the generally rectangular body 510 and distal fin ends (Figure 7).  
As to claim 11, Colliander discloses a winged slat wherein the vertex C is located on the generally rectangular body 510 (Figure 7).  
As to claim 12, Colliander discloses a dual-winged slat for a chain link fence, which comprises: 
a generally rectangular body 510, with a front, back, first side, and second side, a first pair of generally non coplanar, bifurcate fins A,B joined to each other at a first vertex C and longitudinally disposed adjacent the first side of the generally rectangular body; and 
A,B joined to each other at a second vertex C and longitudinally disposed adjacent the second side of the generally rectangular body (Figure 7).  
Assuming arguendo that the junction between opposing angled fins A,B fail to define a vertex therebetween due to the curved shape of the fins, Kohls teaches a winged slat wherein angled fins 42,44 are either curved or straight; both curved and straight fins securely retaining the slat within a chain link fence (Figures 2-6; paragraph [0025]).
Inasmuch as the references disclose curved fins and straight fins as art recognized structural and functional equivalents for securely retaining a slat within a chain link fence, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
As to claim 13, Colliander discloses a dual-winged slat wherein the first and second vertices C are located adjacent to the generally rectangular body 510 (Figure 7).  
As to claim 14, Colliander discloses a dual-winged winged slat wherein the first and second pair of generally non coplanar, bifurcate fins A,B have distal ends that extend away from the generally rectangular body 510 (Figure 7).  
As to claim 15, Colliander discloses a dual-winged slat wherein the first vertex C is located between the generally rectangular body 510 and distal fin ends of the first pair of generally non coplanar, bifurcate fins A,B, and the second vertex C is located A,B (Figure 7).  
As to claim16, Colliander discloses a dual-winged slat wherein the first and second vertices C are located on the generally rectangular body 510 (Figure 7).
Response to Arguments
Applicant's arguments filed January 1, 2022 have been fully considered but they are not persuasive. 
As to claims 1, 7 and 12, Attorney argues that:
Hoggan fails to disclose a winged slat comprising a pair of generally non-coplanar, bifurcate fins joined to each other at a vertex, as the Hoggan reference refers to fin members 24,26 as portions of a single fin assembly 22. 
Examiner disagrees.  As to claims 1, 7 and 12, Hoggan discloses a winged slat comprising a pair of generally non-coplanar, bifurcate fins 24,26 joined to each other at a vertex and longitudinally disposed adjacent one of the first and second sides of the body 20 (Figures 1-3).  
Examiner notes that claims 1, 7 and 12 each fail to recite any limitations which preclude fin members 24,26 from reading on such limitations; claims 1, 7 and 12 merely recite the presence of “a pair of generally non-coplanar, bifurcate fins joined to each other at a vertex”, and fail to recite any limitations regarding how the vertex structurally engages the body of the slat, nor how each fin longitudinally extends from the vertex and the body of the slat.
As to claim 17, Attorney argues that:
and front of the generally rectangular body; and a second pair of fins longitudinally disposed adjacent the second side and back of the generally rectangular body.
Examiner disagrees.  As to claim 17, Hoggan discloses a dual-winged slat comprising a first pair of fins 24,26 longitudinally disposed adjacent the first side 38 and front 36 of the generally rectangular body 20; and a second pair of fins 30,32 longitudinally disposed adjacent the second side 40 and back 34 of the generally rectangular body (Figures 1-3).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



01/12/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619